Citation Nr: 0631692	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-32 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, as 
secondary to the service-connected disability of deviated 
nasal septum, status post septoplasty.

2.  Entitlement to a compensable initial rating for a 
deviated nasal septum, status post septoplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

In a March 2006 statement, the veteran raised the issue of 
entitlement to a compensable evaluation for service-
connected deviated nasal septum, status post septoplasty.  
This issue has not been developed for appellate review and 
is therefore referred to the RO for appropriate disposition.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

The veteran seeks service connection for headaches, as 
secondary his service-connected deviated nasal septum, 
status post septoplasty.

The veteran's service medical records are negative for any 
complaint or diagnosis of headaches.

A January 2006 VA medical report stated that the veteran 
experienced headaches.  A June 2006 VA medical report stated 
that the veteran experienced headaches.  An August 2006 VA 
neurological and anesthesia screening and assessment report 
stated that the veteran reported headaches due to chronic 
sinus problems.  There is no medical evidence of record that 
provides an etiological opinion regarding the veteran's 
headaches.

The record shows that the veteran had an inservice event or 
injury, his service-connected deviated septum.  The evidence 
also shows a current disability, and the veteran has 
provided testimony that his headaches are caused or 
aggravated by the deviated nasal septum.  Therefore, the 
applicable regulations provide that a medical examination 
should be scheduled in order to determine whether any 
headache disorder is caused or aggravated by the service-
connected deviated nasal septum.  38 C.F.R. § 3.159(c)(4).

In addition, recent medical evidence shows that the veteran 
has received treatment for his deviated nasal septum, to 
include a septoplasty in August 2006.  Because the status of 
the veteran's disability has materially changed, the Board 
finds that the disability should be examined.

Accordingly, the case is remanded for the following action:

1.	Schedule the veteran for a VA 
examination.  The claims file must be 
provided to and be reviewed by the 
examiner.  Based upon review of the 
service and post-service medical records, 
the examiner should provide an opinion as 
to whether any headache disorder found is 
at least as likely as not (50 percent or 
greater probability) due to or aggravated 
by any service-connected disorder, to 
include his service-connected deviated 
nasal septum, status post septoplasty.  
If such a determination cannot be made, 
the examiner must specifically state 
this.  The examiner should also provide 
an opinion as to whether the veteran's 
deviated nasal septum results in 50 
percent obstruction of the nasal passage 
on both sides or complete obstruction of 
the nasal passage on either side.

2.	Thereafter, re-adjudicate the claim on 
appeal.  If the benefit remains denied, 
issue a supplemental statement of the 
case to the veteran and his 
representative and allow them an 
opportunity to respond.  Then, return the 
case to the Board.

The veteran is hereby notified that it is his responsibility 
to report for any examination scheduled and to cooperate in 
the development of the claim.  The consequences for failure 
to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


